[Cite as In re L.J., 2019-Ohio-5231.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                        JUDGES:
IN THE MATTERS OF: L.J.. C.J.,                 :        Hon. W. Scott Gwin, P.J.
N.J., S.J.                                     :        Hon. William B. Hoffman, J.
                                               :        Hon. John W. Wise, J.
                                               :
                                               :
                                               :        Case No.           2019 CA 0079
                                               :                           2019 CA 0080
                                               :                           2019 CA 0081
                                               :                           2019 CA 0082
                                               :
                                               :
                                               :        OPINION


CHARACTER OF PROCEEDING:                           Civil appeal from the Licking County Court
                                                   of Common Pleas, Juvenile Division, Case
                                                   Nos. F2017-0667, F2017-0668, F2017-
                                                   0669 & F2017-0670

JUDGMENT:                                          Affirmed

DATE OF JUDGMENT ENTRY:                            December 13, 2019

APPEARANCES:

For Licking County JFS                             For Father – Jeffrey Jacobs

WILLIAM C. HAYES                                   ROBIN LYN GREEN
Licking County Prosecutor                          Box 157
By: MANDY R. DELEEUW                               Newark, OH 43058-0157
Assistant Prosecutor
42 S. Second St., 4th Floor
Newark, OH 43055
                                                   For – Benecia George
Guardian Ad Litem                                  CAROLYN E. FITTRO
STACY JEWELL                                       1335 Dublin Road, Ste. 1041
9 South Third St.                                  Columbus, OH 43215
Newark, OH 43055

                                                   Attorney Advocate
                                                   SCOTT SIDNER
                                                   55 S. Main St., Ste C
                                                   Johnstown, OH 43031
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                                  2


Gwin, P.J.

        {¶1}    Appellant-mother [“Mother”] appeals the July 26, 2019 Judgment Entry of

the Licking County Court of Common Pleas, Juvenile Court Division, which terminated

her parental rights with respect to her minor children and granted permanent custody of

the children to appellee, Licking County Jobs and Family Services [“LCJFS”].

                                        Facts and Procedural History

        {¶2}    Mother and Father were married on February 5, 2006. [1T. at 25].1 The

couple has four children: Child 1, b. 09.11.2006; Child 2, b. 01.09.2008; Child 3, b.

12.30.2008 and Child 4, b. 06.18.2014.

        {¶3}    On September 21, 2017, LCJFS requested an ex-parte order for

Emergency Shelter Care Custody. An order of Protective Supervision expired on June

9, 2017, ending a previous case that had been opened since August 2014. It had been

alleged that the family's home was in deplorable conditions and a potential eviction was

being filed against the parents. It was also alleged that the parents had issues in their

relationship and with drug use. On September 22, 2017, the children were found to be

dependent minors and were placed in the temporary custody of LCJFS. The next day,

LCJFS filed a Motion for Permanent Custody of all of the children. The matter was set

for a contested hearing and was heard by a Magistrate on February 12, 13, and March 1,

2018. The Magistrate denied the LCJFS’ Motion by Judgment Entry filed April 2, 2018.




        1 For clarity, the transcript of the Permanent Custody trial that took place on January 29, 2019 will

be referred to by volume and page number as “1T.”; the continuation of the permanent custody trial that
took place on February 6, 2019 will be referred to by volume and page number as “2T.” and the continuation
of the permanent custody trial that took place on April 9, 2019 will be referred to by volume and page
number as “3T.”
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                  3


[Docket Entry 72]. The magistrate’s opinion was adopted by the trial court by Judgment

Entry filed April 2, 2018. [Docket Entry 73].

        {¶4}   On August 22, 2018, LCJFS filed a second Motion for Permanent Custody,

with support from the Guardian ad Litem ("GAL"). The GAL filed her report on January

22, 2019. The matter was then heard on January 29, 2019, February 6, 2019 and April

9, 2019. The court also conducted an in-camera interview with the children.

        Permanent Custody Trial.

        {¶5}   LCJFS began working with this family on June 9, 2014. All four children

were adjudicated dependent and ordered into the temporary custody of LCJFS on August

6, 2014.

        {¶6}   On May 9, 2016, the children were returned to the parents subject to a

Protective Supervision Order [“PSO”] for six months.         The PSO was extended an

additional six months on November 29, 2016.

        {¶7}   Mary Ellen Greenwaldt, a social worker that had been involved with the

family, testified that during the first case the family's issues were homelessness, financial

instability, mental health, employment and finances. LCJFS made referrals to counseling,

housing, parenting classes, mental health counselors, and homemaking assistance.

Throughout the first case, the parents had difficulty completing a monthly budget and

struggled to ensure their monthly bills were paid. In February 2016, the social worker and

Alma Lease, the homemaker, had a family team meeting with the family to discuss the

lingering concerns, which were the cleanliness of the home, unstable finances and

personal hygiene. The family made progress and LCJFS began transitioning the children

home.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082               4


      {¶8}   LCJFS provided the family with new beds for the children, cleaning supplies,

closet systems and other items to help set the family up for success once the case closed.

LCJFS assisted in showing the family how to clean and physically helped them clean the

rooms of the children and build the beds. The PSO ultimately expired on June 9, 2017.

      {¶9}   Three months later, in September 2017, a referral came into LCJFS. Social

worker Greenwaldt went back to the home. She observed deplorable conditions. She

testified the home looked completely different from when LCJFS closed their case in June

2017. Some of the furniture LCJFS had purchased was still unbuilt and some was broken.

There was trash throughout the home. A friend of the father's was living the basement.

He was asleep with an unknown woman. The social worker observed drug paraphernalia

in the basement.    Due to the presence of drug paraphernalia, drug screens were

requested of both parents.     Father tested positive for methamphetamine.        Mother

admitted to using methamphetamine one time.

      {¶10} After the first permanent custody trial, in an attempt to improve efforts at

working with the family, LCJFS assigned social worker Matthew Tracy to work with the

parents. Social worker Greenwaldt continued to work with the children. Mr. Tracy was

assigned the case on May 21, 2018. He created an updated Case Plan with the goal of

reunification, which was filed on June 1, 2018. He created this plan with input from the

parents, with four primary areas to work on: 1) housing (both maintaining a home and

ensuring the home was clean and appropriate); 2) finances and budget; 3) substance

abuse issues; and 4) mental health issues. Mr. Tracy did not believe the substance abuse

was a problem for either Mother or Father. He testified he does "believe the parents that

it was probably a one or two-time thing" but he has not seen signs of ongoing issues.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                 5


       {¶11} Testimony established that the parents had maintained their home for the

entirety of the case. However, there were concerns expressed that the parents could

not maintain the cleanliness of their home, by Alma Lease, a family aide and the

caseworker.

       {¶12} Caseworker Tracy testified that an aspect of the case plan dealt with

budgeting. Testimony confirmed that the parents had attempted to do budgeting with

LCJFS and Mid-Ohio, a counseling service.          However, LCJFS continued to have

concerns because the parents had only provided them with a budget listing their major

expenses and had not reported to him the miscellaneous expenses and receipts.

       {¶13} Another aspect of the case plan counseling for the parents. Testimony

confirmed that the parents had requested this objective be listed on the case plan and

that both parents were engaged in individual counseling and marriage counseling.

       {¶14} Home visits were another area of concern for Mr. Tracy. Unannounced

home visits have been a struggle with this family. He made "many attempts.” Since he

began his involvement with the family, Mr. Tracy has been in their house unannounced

on two occasions.

       {¶15} The first unannounced visit took place on February 6, 2019. The house

was very dark and the social worker asked them to turn some lights on; however, the

family said that they had no working light bulbs. The house was barely furnished. In the

kitchen, Mr. Tracy opened the freezer and discovered that the electric had been turned

off. Additionally, he observed the freezer covered in bugs. There was no food in the

refrigerator or freezer. He testified, "It was pretty disgusting." The Father told Mr. Tracy
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                6


that they had elected to turn off the gas downstairs to save some money, and the water

pipes burst because they froze.

       {¶16} The second home visit took place on Thursday prior to the final day of trial.

Mr. Tracy had to knock four or five times "pretty aggressively because [he] could hear

somebody inside.” When no one answered the door, Mr. Tracy put a business card in

the door. He then went to the other door of the home and knocked with no response. As

he was leaving, he could see the side door and noticed the card was gone. Mr. Tracy

went back and knocked again. The Father answered and allowed him in the home. This

time the electric in the home was on. The refrigerator was broken. The smoke detector

was beeping, indicating that it needed new batteries.

       {¶17} The last aspect of the case plan addressed visiting the children.

Testimony confirmed that the parents attended visits with the children throughout the

life of the case

       {¶18} The children are in foster care and have been in foster care, including in the

previous case for a total of 37 months. Since their removal in September 2017, the

children have been placed together and remained in one placement the entire time. All

four of the children have some behavioral issues.         Visits never progressed from

supervised at the Agency. Social worker Greenwaldt testified that the children were

scared to go home and were very angry with their parents.

       {¶19} The magistrate filed a decision granting LCJFS’s motion for permanent

custody on June 27, 2019. The Judge then adopted and approved the Magistrate's

Decision on the same day. Mother, through trial counsel, filed an Objection to the
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                7


Magistrate's Decision on July 3, 2019. Father, through trial counsel, filed an Objection to

the Magistrate's Decision on July 9, 2019.

      {¶20} By Judgment Entry filed July 26, 2019, the trial court, after conducting an

independent examination of the record, overruled the Father and the Mother’s objections

and approved and adopted the decision of the magistrate.

      Assignments of Error

      {¶21} “I.   THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT WOULD BE IN THE

BEST INTERESTS [OF THE CHILDREN] TO PERMANENTLY TERMINATE THE

PARENTAL RIGHTS OF THEIR PARENTS AND THEM [sic.] IN THE PERMANENT

CUSTODY OF LICKING COUNTY JOB AND FAMILY SERVICES, CHILDREN

SERVICES DEPARTMENT.

      {¶22} “II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT FOUND BY CLEAR AND CONVINCING EVIDENCE THAT [THE CHILDREN] COULD

NOT BE PLACED WITH THEIR MOTHER WITHIN A REASONABLE TIME OR SHOULD

NOT BE PLACED WITH THEIR MOTHER.”

                                              I & II.

      {¶23} In her First Assignment of Error, Mother first contends that the Permanent

Custody hearing was not conducted within 120 days as mandated by R.C.

2151.414(A)(2).

      {¶24} R.C. 2151.414(A)(2), however, provides that the court for “good cause

shown” may continue the hearing beyond the 120-day deadline. Mother does not argue
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                 8


that the trial court abused its discretion in scheduling the permanent custody trial beyond

the 120-day deadline.

       {¶25} An abuse of discretion exists where the reasons given by the court for its

action are clearly untenable, legally incorrect, or amount to a denial of justice, or where

the judgment reaches an end or purpose not justified by reason and the evidence.

Tennant v. Gallick, 9th Dist. Summit No. 26827, 2014-Ohio-477, ¶35; In re Guardianship

of S .H., 9th Dist. Medina No. 13CA0066–M, 2013–Ohio–4380, ¶ 9; State v. Firouzmandi,

5th Dist. Licking No.2006–CA–41, 2006–Ohio–5823, ¶54.

       {¶26} We find the trial court did not abuse its discretion in the scheduling of the

permanent custody trial. Mother has cited no prejudice or evidence that would indicate

that the trial court’s scheduling was untenable, legally incorrect, or amount to a denial of

justice.

       {¶27}   In her First and Second Assignments of Error, Mother asserts that the trial

court’s decision is against the sufficiency and weight of the evidence. [Mother’s Brief at

10; 11].

       Burden of Proof

       {¶28} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169(1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551(1972). A parent's interest in the care, custody

and management of his or her child is “fundamental.” Id.; Santosky v. Kramer, 455 U.S.

745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599(1982). The permanent termination of a parent's

rights has been described as, “* * * the family law equivalent to the death penalty in a

criminal case.” In re Smith, 77 Ohio App.3d 1, 16, 601 N.E.2d 45(6th Dist. 1991).
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082                     9


Therefore, parents “must be afforded every procedural and substantive protection the law

allows.” Id.

       {¶29} An award of permanent custody must be based upon clear and convincing

evidence.      R.C. 2151.414(B)(1).    The Ohio Supreme Court has defined “clear and

convincing evidence” as “[t]he measure or degree of proof that will produce in the mind

of the trier of fact a firm belief or conviction as to the allegations sought to be established.

It is intermediate, being more than a mere preponderance, but not to the extent of such

certainty as required beyond a reasonable doubt as in criminal cases. It does not mean

clear and unequivocal.” In re Estate of Haynes, 25 Ohio St.3d 101, 103-104, 495 N.E.2d

23 (1986).

       STANDARD OF APPELLATE REVIEW.

       {¶30} The Ohio Supreme Court has delineated our standard of review as follows,

                Where the degree of proof required to sustain an issue must be clear

       and convincing, a reviewing court will examine the record to determine

       whether the trier of facts had sufficient evidence before it to satisfy the

       requisite degree of proof. See Ford v. Osborne, 45 Ohio St. 1, 12 N.E. 526,

       Cole v. McClure, 88 Ohio St. 1, 102 N.E. 264, and Frate v. Rimenik, 115

       Ohio St. 11, 152 N.E. 14.

Cross v. Ledford, 161 Ohio St. 469, 477, 120 N.E. 2d 118 (1954). A court of appeals will

affirm the trial court's findings “if the record contains competent, credible evidence by

which the court could have formed a firm belief or conviction that the essential statutory

elements for a termination of parental rights have been established.” In re Adkins, 5th

Dist. Nos. 2005AP06–0044 and 2005AP07–0049, 2006-Ohio-431, 2006 WL 242557, ¶17.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 10


       {¶31} In Cross, the Supreme Court further cautioned,

              The mere number of witnesses, who may support a claim of one or

       the other of the parties to an action, is not to be taken as a basis for resolving

       disputed facts.     The degree of proof required is determined by the

       impression which the testimony of the witnesses makes upon the trier of

       facts, and the character of the testimony itself. Credibility, intelligence,

       freedom from bias or prejudice, opportunity to be informed, the disposition

       to tell the truth or otherwise, and the probability or improbability of the

       statements made, are all tests of testimonial value. Where the evidence is

       in conflict, the trier of facts may determine what should be accepted as the

       truth and what should be rejected as false. See Rice v. City of Cleveland,

       114 Ohio St. 299, 58 N.E.2d 768.

161 Ohio St. at 477-478. (Emphasis added).

       Requirements for Permanent Custody Awards

       {¶32} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon filing of a motion for permanent custody of a

child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

       {¶33} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to grant

permanent custody to the agency, and that any of the following apply:
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 11


           (a) The child is not abandoned or orphaned, has not been in the

     temporary custody of one or more public children services agencies or

     private child placing agencies for twelve or more months of a consecutive

     twenty-two-month period, or has not been in the temporary custody of one

     or more public children services agencies or private child placing agencies

     for twelve or more months of a consecutive twenty-two-month period if, as

     described in division (D)(1) of section 2151.413 of the Revised Code, the

     child was previously in the temporary custody of an equivalent agency in

     another state, and the child cannot be placed with either of the child's

     parents within a reasonable time or should not be placed with the child's

     parents;

           (b) the child is abandoned;

           (c) the child is orphaned and there are no relatives of the child who

     are able to take permanent custody; or

           (d) The child has been in the temporary custody of one or more public

     children services agencies or private child placing agencies for twelve or

     more months of a consecutive twenty-two-month period, or the child has

     been in the temporary custody of one or more public children services

     agencies or private child placing agencies for twelve or more months of a

     consecutive twenty-two-month period and, as described in division (D)(1) of

     section 2151.413 of the Revised Code, the child was previously in the

     temporary custody of an equivalent agency in another state.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 12


       {¶34} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

        1. Parental Placement within a Reasonable Time–R.C. 2151.414(B)(1)(a).

[Mother’s Second Assignment of Error (Mother’s Brief at 9)].

       {¶35} The court must consider all relevant evidence before determining the child

cannot be placed with either parent within a reasonable time or should not be placed with

the parents. R.C. 2151 .414(E). The statute also indicates that if the court makes a

finding under R.C. 2151.414(E)(1)—(15), the court shall determine the children cannot or

should not be placed with the parent. A trial court may base its decision that a child

cannot be placed with a parent within a reasonable time or should not be placed with a

parent upon the existence of any one of the R.C. 2151.414(E) factors. The existence of

one factor alone will support a finding that the child cannot be placed with the parent

within a reasonable time. See In re William S., 75 Ohio St.3d 95, 1996–Ohio–182, 661

N.E.2d 738; In re Hurlow, 4th Dist. Gallia No. 98 CA 6, 1997 WL 701328 (Sept. 21, 1998);

In re Butcher, 4th Dist. Athens No. 1470, 1991 WL 62145(Apr. 10, 1991).

       {¶36} R.C. 2151.414(E) sets forth factors a trial court is to consider in determining

whether a child cannot be placed with either parent within a reasonable period of time or

should not be placed with the parents. Specifically, Section (E) provides, in pertinent part,

as follows:
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 13


            (E) In determining at a hearing held pursuant to division (A) of this

     section or for the purposes of division (A)(4) of section 2151.353 of the

     Revised Code whether a child cannot be placed with either parent within a

     reasonable period of time or should not be placed with the parents, the court

     shall consider all relevant evidence. If the court determines, by clear and

     convincing evidence, at a hearing held pursuant to division (A) of this section

     or for the purposes of division (A)(4) of section 2151.353 of the Revised Code

     that one or more of the following exist as to each of the child’s parents, the

     court shall enter a finding that the child cannot be placed with either parent

     within a reasonable time or should not be placed with either parent:

            (1) Following the placement of the child outside the child’s home and

     notwithstanding reasonable case planning and diligent efforts by the agency

     to assist the parents to remedy the problems that initially caused the child to

     be placed outside the home, the parent has failed continuously and

     repeatedly to substantially remedy the conditions causing the child to be

     placed outside the child’s home. In determining whether the parents have

     substantially remedied those conditions, the court shall consider parental

     utilization of medical, psychiatric, psychological, and other social and

     rehabilitative services and material resources that were made available to the

     parents for changing parental conduct to allow them to resume and maintain

     parental duties.

                                          ***

            (16) Any other factor the court considers relevant.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 14


       {¶37} R.C. 2151.414(D) requires the trial court to consider all relevant factors in

determining whether the child’s best interests would be served by granting the permanent

custody motion. These factors include but are not limited to: (1) the interrelationship of

the child with others; (2) the wishes of the child; (3) the custodial history of the child; (4)

the child’s need for a legally secure placement and whether such a placement can be

achieved without permanent custody; and (5) whether any of the factors in divisions (E)(7)

to (11) apply.

       {¶38} As set forth above, the trial court’s findings are based upon competent

credible evidence. The record includes the recommendation of the guardian ad litem for

the children, and the testimony of the witnesses at trial. The trial court was in the best

position to determine the credibility of the witnesses.

       {¶39} In the denial of the First Motion for Permanent Custody, the magistrate

cautioned the parents as follows,

                 The Magistrate completely understands the position of the State and

       the guardian ad litem. In fact, the Magistrate finds that the State of Ohio

       proved all of the elements of its case except in regard to the best interest of

       the children. Because the children would still like to be reunited with their

       parents and because some of the problems that led to the current removal

       were genuinely isolated incidents, the Magistrate DENIES the state’s

       motion for permanent custody.

                 However, if the parents develop new problems, let up in their efforts

       to work the case plan, or are not ready to assume custody of their children

       by the time these cases are one year old, the Agency should immediately
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 15


       file a new motion for permanent custody. In other words, this Decision

       represents one last chance for the parents.

Decision of the Magistrate, filed April 2, 108. [Docket Entry 72].

       {¶40} The parents had a very long history with LCJFS. LCJFS began working

with this family on June 9, 2014. After just three months of closing their original case,

LCJFS had another referral and the home was in deplorable condition. In September

2017 when the LCJFS became involved again, some of the furniture that had been

purchased was still unbuilt and some was broken. There was trash throughout the home.

A friend of the father's was living the basement. He was asleep with an unknown woman.

The social worker observed drug paraphernalia.                Father tested positive for

methamphetamine and Mother admitted to methamphetamine use. The parents failed to

allow the social workers into the home unannounced on multiple occasions, and on the

two times they did allow them in the home, there were major concerns.

       {¶41} The evidence demonstrated the successful efforts Mother had made on the

case plan. On that point, the evidence demonstrates that any improvement that Mother

has made in her life is tentative and, perhaps, temporary, and that she is at risk of relapse.

The trial court found that, regardless of Mother’s compliance with aspects of his case

plan, she was still not able to be a successful parent to these children. It appears that

Mother cannot raise her children without the structure and the support of LCJFS. Without

the involvement of numerous outside resources, Mother simply is unable to maintain a

safe and structured environment in the home.

       {¶42} In the case of In re: Summerfield, 5th Dist. Stark No. 2005CA00139, 2005-

Ohio-5523, this court found where, despite marginal compliance with some aspects of the
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 16


case plan, the exact problems that led to the initial removal remained in existence, a court

does not err in finding the child cannot be placed with the parent within a reasonable time.

       {¶43} “Reasonable efforts” have been described as the state's efforts to resolve a

threat to a child's health or safety before removing the child from the home or permitting

the child to return home, which follow an intervention to protect a child from abuse or

neglect. See In re C.F., 113 Ohio St. 3d 73, 862 N.E. 2d 816, 2007– Ohio– 1104, at ¶

28, citing Will L. Crossley, Defining Reasonable Efforts: Demystifying the State's Burden

Under Federal Child Protection Legislation (2003), 12 B.U. Pub.Int.L.J. 259, 260. These

efforts are required because of the fundamental nature of the right to parent one's

children. In re C.F., 2007– Ohio– 1104, at ¶ 21, 113 Ohio St. 3d 73, 862 N.E. 2d 816.

       {¶44} The Ohio Supreme Court has held that the trial court is not obligated by

R.C. 2151.419 to make a determination that the agency used reasonable efforts to reunify

the family at the time of the permanent custody hearing unless the agency has not

established that reasonable efforts have been made prior to that hearing. See In re C.F.,

2007– Ohio– 1104, at ¶ 41; ¶ 43; See, also, R.C. 2151.419. The trial court is only

obligated to make a determination that the agency has made reasonable efforts to reunify

the family at “adjudicatory, emergency, detention, and temporary-disposition hearings,

and dispositional hearings for abused, neglected, or dependent children, all of which

occur prior to a decision transferring permanent custody to the state.” In re C.F., 2007–

Ohio– 1104, at ¶ 41.

              A parent’s successful completion of the terms of a case plan is not

       dispositive on the issue of reunification. The ultimate question under R.C.

       2151.414(A)(1) is whether the parent has substantially remedied the
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 17


       conditions that caused the child’s removal. In re Shchigelski (Oct. 20,

       2000), 11th Dist. No. 99–G–2241, 2000 Ohio App. LEXIS 4900, 2000 WL

       1568388; In re McKenzie (Oct. 18, 1995), 9th Dist. No. 95CA0015, 1995

       Ohio App. LEXIS 4618, 1995 WL 608285.             A parent can successfully

       complete the terms of a case plan yet not substantially remedy the

       conditions that caused the children to be removed—the case plan is simply

       a means to a goal, but not the goal itself. Hence, the courts have held that

       the successful completion of case plan requirements does not preclude a

       grant of permanent custody to a social services agency. In re J.L., 8th Dist.

       No. 84368, 2004–Ohio–6024, at ¶ 20; In re Mraz, 12th Dist. Nos. CA2002–

       05–011, CA2002–07–014, 2002–Ohio–7278.

In re C.C., 187 Ohio App.3d 365, 2010–Ohio–780, 932 N.E.2d 360, ¶ 25 (8th Dist.).

       {¶45} Based upon the foregoing, as well as the entire record in this case, the Court

properly found the children could not or should not be returned to Mother within a

reasonable time. Despite offering numerous services, Mother was unable to mitigate the

concerns that led to the children’s removal.

       2. The Best Interest of the Children [Mother’s First Assignment of Error

(Mother’s Brief at 9)].

       {¶46} In determining the best interest of the child at a permanent custody hearing,

R.C. 2151.414(D) mandates the trial court must consider all relevant factors, including,

but not limited to, the following: (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster parents and out-of-home providers, and any

other person who may significantly affect the child; (2) the wishes of the child as
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 18


expressed directly by the child or through the child's guardian ad litem, with due regard

for the maturity of the child; (3) the custodial history of the child; and (4) the child's need

for a legally secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody.

       {¶47} The focus of the “best interest” determination is upon the child, not the

parent, as R.C. 2151.414(C) specifically prohibits the court from considering the effect a

grant of permanent custody would have upon the parents. In re: Awkal, 95 Ohio App.3d

309, 315, 642 N.E.2d 424(8th Dist.1994). A finding that it is in the best interest of a child

to terminate the parental rights of one parent is not dependent upon the court making a

similar finding with respect to the other parent. The trial court would necessarily make a

separate determination concerning the best interest of the child with respect to the rights

of the mother and the rights of the father.

       {¶48} The trial court made findings of fact regarding the children’s best interest. It

is well-established that “[t]he discretion which the juvenile court enjoys in determining

whether an order of permanent custody is in the best interest of a child should be

accorded the utmost respect, given the nature of the proceeding and the impact the

court's determination will have on the lives of the parties concerned.” In re: Mauzy

Children, 5th Dist. Stark No. 2000CA00244, 2000 WL 1700073(Nov. 13, 2000), quoting

In re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d 424(8th Dist. 1994).

       {¶49} As an appellate court, we neither weigh the evidence nor judge the

credibility of witnesses. Our role is to determine whether there is relevant, competent and

credible evidence, upon which the fact finder could base its judgment. Cross Truck v.

Jeffries, 5th Dist. Stark No. CA-5758, 1981 WL 6321(Feb. 10, 1982). “Reviewing courts
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 19


should accord deference to the trial court’s decision because the trial court has had the

opportunity to observe the witnesses’ demeanor, gestures, and voice inflections that

cannot be conveyed to us through the written record, Miller v. Miller, 37 Ohio St. 3d 71,

523 N.E.2d 846(1988).”

      {¶50} In the present case, the trial court's decision indicates it considered the best

interest factors. Upon review of the record, it is clear that the record supports the trial

court's finding that granting the motion for permanent custody is in the children’s best

interest. The trial court concluded the children’s need for legally secure placement could

not be achieved without awarding permanent custody to LCJFS.

      {¶51} Evidence was introduced that the children were scared to go home and

were very angry with their parents. 1T. at 250-251.The children had an in-camera

interview as well as expressed their wishes through their guardian ad litem. The guardian

ad litem recommended permanent custody be granted to LCJFS. Therefore, this factor

also weighs in favor of granting permanent custody.

      {¶52} The Magistrate noted,

             The children were first removed back in June of 2014, some 58

      months before this permanent custody hearing ended. In that 58-month

      period, these children have only been in the physical care and custody of

      their parents for 16 months. [Child 4] is just shy of five years old. He has

      been placed outside of the home or custody of a parent for almost 75% of

      his life. [Child 1], the oldest child, is 12 years old, and she has spent 30%

      of her life in substitute care. For this much time to have passed, and the
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 20


       [Parents] still not able to assume the role of full-time parent and provide a

       stable and clean home for these children is simply inexcusable.

Magistrate’s Decision, filed June 27, 2019 at 13.

       {¶53} There was testimony to suggest that Father and Mother love the children.

There was also some evidence to suggest that the children love Father and Mother.

However, the record does not demonstrate that if Mother had been offered different case

plan services, or additional time to complete services the result would have been different.

       {¶54} There was sufficient evidence presented at the trial for the court to form a

firm belief or conviction that it was in the children’s beset interest to grant LCJFS motion

for permanent custody.

       Conclusion.

       {¶55}   We find the trial court did not abuse its discretion in the scheduling of the

permanent custody trial.

       {¶56}   We further find that the trial court’s determination that Mother had had

failed to remedy the issues that caused the initial removal and therefore the children could

not be placed with her within a reasonable time or should not be placed with her was

based upon competent credible evidence and is not against the manifest weight or

sufficiency of the evidence. We further find that the trial court’s decision that permanent

custody to LCJFS was in the children’s best interest was based upon competent, credible

evidence and is not against the manifest weight or sufficiency of the evidence.
Licking County, Case Nos. 2019CA0079, 2019,CA0080, 2019CA0081, 2019CA0082 21


      {¶57}      Because the evidence in the record supports the trial court’s judgment, we

overrule Mother’s two assignments of error, and affirm the decision of the Licking County

Court of Common Pleas, Juvenile Court Division.

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur